                        Case 20-12446-EPK        Doc 39     Filed 03/30/20        Page 1 of 2




         ORDERED in the Southern District of Florida on March 30, 2020.




                                                                  Erik P. Kimball, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

         In re:                                                        Case No. 20-12446-EPK

         NATES AUTO REPAIR &
         PERFORMANCE, INC.,                                            Chapter 11

                Debtor.
         _________________________________/

           ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR
             ADEQUATE PROTECTION WITHOUT PREJUDICE FOR FAILURE TO
                           PROVIDE REQUIRED NOTICE

                  This matter came before the Court upon the Commercial Credit Group Inc.’s Motion

         for Relief from the Automatic Stay or for Adequate Protection [ECF No. 29] (the “Motion”)

         filed by Commercial Credit Group Inc. (the “Movant”).

                  Pursuant to Local Rule 9073-1(A), the clerk issued a notice of hearing [ECF No. 30]

         with regard to the Motion, setting a hearing on April 2, 2020 at 10:30 a.m. Local Rule 9073-

         1(B) required the Movant to immediately serve the notice of hearing and file, not later than

         two business days after service of the notice of hearing, a certificate of service for the notice

         of hearing as required under Local Rule 2002-1(F). Fed. R. Bankr. P. 9006(d) requires that


                                                    Page 1 of 2
              Case 20-12446-EPK        Doc 39       Filed 03/30/20   Page 2 of 2




a notice of hearing be served not later than seven days before the time specified for the

hearing. Local Rule 9073-1(B) provides that a request for relief as to which a notice of hearing

is not timely served or a certificate of service timely filed may be denied sua sponte by the

Court without further notice or hearing.

       The Movant filed no certificate of service with regard to the notice of hearing. Under

the circumstances of this case, the Court finds that there has not been adequate notice of the

hearing scheduled on the Motion. Accordingly, it is ORDERED and ADJUDGED as follows:

       1.     The Motion [ECF No. 29] is DENIED without prejudice.

       2.     If counsel who filed the Motion files a motion requesting the same or

              substantially similar relief on behalf of the Movant, counsel shall not charge

              the Movant for any fees or expenses in connection with the preparation or filing

              of such substitute motion including, without limitation, any filing fee.

                                              ###

Copy to:

Yolanda P. Strader, Esq.

Yolanda P. Strader, Esq. shall serve a copy of this order on all appropriate parties and shall
file a certificate of service with the Court.




                                           Page 2 of 2
